                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff/Respondent,
                                            Civil Case No. 13-11013
v.                                          Criminal Case No. 11-20749

Jonas Rogers,                               Sean F. Cox
                                            United States District Court Judge
      Defendant/Petitioner.
______________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Acting pro se, Defendant/Petitioner Jonas Rogers filed a Motion to Vacate, pursuant to

28 U.S.C. § 2255, that was referred to Magistrate Judge Steven Whalen for issuance of a report

and recommendation.

       On February 1, 2019, Magistrate Judge Whalen issued a Report and Recommendation

(ECF No. 108) wherein he recommends that the Court DENY the motion.

       The time permitted for Defendant/Petitioner Rogers to file objections to that Report and

Recommendation has passed and no objections were filed.

       Accordingly, the Court hereby ADOPTS the February 1, 2019 Report and

Recommendation and ORDERS that Rogers’s § 2255 Motion is DENIED.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: February 27, 2019



                                               1
